Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 14-20 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Lee et al. US 2010/0141362.
Regarding claim 10, Lee shows in fig.4,5, a device comprising a microelectromechanical system (MEMS) sensor die [0010] comprising: a deformable membrane (48)[0019]; a MEMS heating element (486,44 in the same plane) integrated within a same layer and a same plane as the deformable membrane (fig.4), wherein the MEMS heating element is disposed on a periphery of the deformable membrane (48) and is configured to generate thermal energy to heat up the deformable membrane (fig.5); and a substrate (41). 

Regarding claim 11, Lee shows in fig.4,5, a device further comprising another MEMS heating element (44) integrated within the same layer and the same plane as the deformable membrane (441), wherein the MEMS heating element and the another MEMS heating element are separated from one another, and wherein the another MEMS heating element is positioned on the periphery of the deformable membrane and is configured to generate thermal energy to heat up the deformable membrane (fig.4). 
Regarding claim 14, Lee shows in fig.4,5, a device wherein a periphery of the deformable membrane (441) is disposed on an oxide layer [0025], and wherein the deformable membrane, the oxide layer, and the substrate form a cavity (50), and wherein the substrate (41) includes an electrode (42, 4511) that is formed on a top surface of the substrate that faces the deformable membrane within the cavity, and wherein the MEMS heating element (44,43) is disposed on the oxide layer. 
Regarding claim 15, Lee shows in fig.4, 5, a device wherein the deformable membrane (441) is formed from a peripheral layer. 
Regarding claim 16, Lee shows in fig.4, 5, a device wherein the MEMS heating element (42, 44, and 43) is configured to generate heat for calibration responsive to temperature coefficient of offset (TCO) after the MEMS sensor die is soldered on a board (the device will be form on  a board).
Regarding claim 17, Lee shows in fig.4,5, a device wherein the MEMS heating element (42,44,43) is configured to generate heat responsive to detecting presence of liquid [0021] on the deformable membrane. 

Regarding claim 19, Lee shows in fig.4, 5, a sensor die wherein the heating element (44, 42, and 43) is disposed within an oxide layer. 
Regarding claim 20, Lee shows in fig.4, 5, a sensor die wherein a periphery of the deformable membrane (441) is disposed on an oxide layer, and wherein the deformable membrane, the oxide layer, and the substrate form a cavity (50), and wherein the substrate includes an electrode that is formed on a top surface of the substrate that faces the deformable membrane within the cavity, and wherein the heating element is disposed within the oxide layer [0025].
Claim(s) 10, 11, 14-20 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Eppstein et al. US 2003/0225360.
Regarding claim 10, Eppstein shows in fig.3,11, a device comprising a microelectromechanical system (MEMS) sensor die [0129] comprising: a deformable membrane (7,8)[0125]; a MEMS heating element (4,5) integrated within a same layer and a same plane as the deformable membrane (7,8), wherein the MEMS heating element is disposed on a periphery of the deformable membrane (7,8) and is configured to generate thermal energy to heat up the deformable membrane (7,8); and a substrate (6). 


Regarding claim 18, Eppstein shows in fig.3, 11, a sensor die comprising: a deformable membrane (7, 8); a substrate (6); and a heating element (4, 5) disposed on a periphery of the deformable membrane (7, 8), and wherein the heating element (4, 5) is configured to heat the deformable membrane (7, 8). 
Regarding claims 11, 14, 15,17,19,20 Eppstein shows in fig.3, 11, the claimed limitations.
Allowable Subject Matter
Claims 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813